Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites ‘”forming the dry fiber on a counter-mold.”  It is not clear how the fibers are dry after they have been infused with resin. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Butler (US 2019/0168481) and further in view of Sidhu et al. (US 2010/0207299).
As to claim 1, AAPA discloses a method for manufacturing a part made of composite material comprising a reinforcement made up of fibers impregnated with a matrix formed of a resin, wherein the method comprises the following successive steps: laying dry fibers flat and covering the dry fibers on a flat surface of a laying tool; infusing the flat dry fibers with the resin; forming the dry fibers on a counter-mold; first 
AAPA does not disclose the first polymerizing being undertaken to obtain 20% to 30% hardening of the resin to obtain an intermediate reinforcement, and after machining, a second polymerizing of the machined intermediate reinforcement at a second polymerization temperature, the second polymerization temperature being greater than the first polymerization temperature.
Butler discloses when manufacturing a composite part, it is known to perform a first polymerization 64 of resin at a first temperature to achieve 30% hardening of the resin to obtain an intermediate reinforcement, demold the intermediate reinforcement (required to apply to final forming tool) followed by a second polymerization 74 of the intermediate reinforcement at a second polymerization temperature, the second polymerization temperature being greater than the first polymerization temperature (para 8, 11, fig 1-2, para 36).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify AAPA such that the first polymerizing is undertaken to obtain 20% to 30% hardening of the resin to obtain an intermediate reinforcement, followed by a second polymerizing of the intermediate reinforcement at a second polymerization temperature, the second polymerization temperature being greater than the first polymerization temperature as taught by Butler above as such creates a stable intermediate reinforcement and simplifies the manufacturing process (para 8-9).  
AAPA and Butler do not disclose machining between the first and second polymerization.  However, there are only a finite number of ways to perform the machining – either after partial cure or after full cure, and Sidhu discloses that the machining can be performed either way (para 35).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to machine the intermediate laminate after the first polymerization and before the second polymerization as doing such is one of a known number of finite solutions as taught by Sidhu above, and only the expect results would be obtained. 
As to claim 3, Butler discloses forming below 30 deg C (fig 2-4, para 44-46, initial temp on 116 is below 30 see fig 2).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA, Butler and Sidhu above, as applied to claim 1 above, and further in view of HEXflow (cited NPL in IDS).
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to perform the infusion at 110 deg C as taught by HEXflow (p. 5) as doing such yields a reinforcement that is dimensionally stable (p. 1). 

Claim 4-7 iare rejected under 35 U.S.C. 103 as being unpatentable over AAPA, Butler and Sidhu above, as applied to claim 1 above, and further in view of Villalon et al. (US 2018/0326678).
AAPA, Butler and Sidhu do not disclose the curing time and temperatures recited in claims 4-7. Villalon discloses a multi-stage cure wherein the first polymerization temperature is 150°C and the resin is held at this temperature for 60 minutes, wherein the second polymerization temperature is 180°C and the resin is held at this temperature for 120 minutes (para 57-58).   It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify AAPA, Butler and Sidhu such that the first polymerization temperature is 150°C and the resin is held at this temperature for 60 minutes and the second polymerization temperature is 180°C and the resin is held at this temperature for 120 minutes as taught by Villalon above as such enables the full mechanical properties of the reinforcement to be developed (para 58). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adamse et al. (US 2013/0287589), directed to multi-stage curing cycles (para 41).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748